DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from Carney as evidenced by Gamage in view of  Reddy, Pullman and Hoskins, or Carney as evidenced by Gamage in view of  Reddy, Pullman, Patel and Hoskins.
Applicant’s arguments have been fully considered and addressed in the advisory action dated 26 September 2022.   The examiner maintains the position therein, which is reiterated below:
 Applicant argues that Carney fails to teach the claimed amount of oleaginous fluid and non-oleaginous fluid. The examiner disagrees. The examiner acknowledges that Carney teaches embodiment of water- in-oil emulsion spacer fluid wherein the ratio of the oil phase to water phase being 1.5 to 1 to 1:1.5 (col. 9, line 60-65), i.e., the oil phase is less or equal to about 60 vol. % , however, Carney exemplifies embodiment of water-in-oil emulsion drilling fluid wherein the oil/water ratio  in volume % ranges from 70/30 to 81/19 (Table XI), which meets the claimed at least 70% and less than 99% by volume of oleaginous fluid and from 5 to 60% by volume of non-oleaginous fluid as amended.  
Applicant asserts that none of Reddy, Hoskins, Gamage, Pullman and Patel teaches the claimed silica powder carrying capacity and/or particle size. The examiner disagrees. As set forth in previous office action, Hoskins discloses that a particle size of 50 to 200 micron can provide effective control of both fluid loss and seepage loss of drilling fluids ([0063]), which meets the claimed particle size of claim 14 and encompasses the claimed particle size of claim 20. Reddy teaches that porous precipitated silica can be utilized to absorb liquid chemical additives (col. 3, line 10-15 and 63-65), wherein the silica can absorb chemical additive solution or pure liquid in amounts from 100 wt.% to 400 wt. % (col. 4, line 1-5 and claim 14), which is about 45 volume per mass percent to 181 volume per mass percent based on the specific gravity of amorphous silica of about 2.2, which overlaps with the claimed carrying capacity, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
As such the rejections over Carney as evidenced by Gamage  in view of Reddy, Hoskins and Pullman and/or  Patel stand and reiterated below.

Duplicate Claims 
Applicant is advised that should claim 14  be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 1, 2 and  11 stand  rejected under 35 U.S.C. 103 as being unpatentable over Carney as evidenced by Gamage  in view of Reddy, and further in view of Hoskins and Pullman.
Regarding claim 1,  Carney teaches a method comprises agitating an oil and water mixture  to form an water-in-oil emulsion (col. 4,line 5-10) , adding an emulsifier to the  water-in-oil emulsion drilling fluid (col. 2, line 65 - col. 3, line 5), exemplified as   70 to 81 vol. % of oil phase (i.e., diesel)  of the emulsion, and 30 to 19 vol. %  of brine phase (Example 11 and Table XI), which meets the claimed amount of oleaginous fluid and non-oleaginous fluid, respectively;  and pumping the drilling fluid into a wellbore  (col.1, line 15-30, col.2, line 10-15, col. 10, line 18-20 and col. 16, line 8-11), wherein the emulsifier is a fatty acid amide emulsifier such as oleyl amide  (col.3, line 15-20 and 32-50),  which  is a known thinner as evidenced by Gamage (col. 1,line 65 and col. 7, line 45-50), and the fatty acid amide is  a liquid adsorbed on a powdered solid carrier such as silica to produce a dry free-flowing powder(col. 3, line 32 and col. 9, line 39-42 ).
 Carney exemplified 15 pounds per barrel oil of  emulsifier adsorbed onto powdered carrier (Table XI, last entry), thus about 12 pounds per barrel of the emulsion drilling fluid (i.e., 15X0.81), which is equivalent to up to  4.6 pounds liquid emulsifier per barrel of emulsion drilling fluid  based on 61.6% of powder carrier (col.16, line 45), which meets the claimed amount.   
Carney does not teaches the instantly claimed silica powder carrying capacity. 
Reddy teaches that porous precipitated silica can be utilized to absorb liquid chemical additives (col. 3, line  10-15 and 63-65), wherein the silica  can absorb chemical additive solution or pure liquid in amounts from 100 wt.% to 400 wt. % (col. 4, line 1-5 and  claim 14), which is about 45 volume per mass percent to 181 volume per mass percent based on the specific gravity  of amorphous silica of about 2.2, which overlaps with the claimed carrying capacity of 50 to 75 volume per mass percent, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the precipitated silica thus the carrying capacity, of Reddy in the method of Carney since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a silica powdered liquid additive carrier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Neither Carney nor Reddy teaches the instantly claimed particle size of silica. 
Hoskins discloses that a particle size of 50 to 200 micron can provide effective control of both fluid loss and seepage loss of drilling fluids ([0063]), which meets the claimed particle size of claim 1.  
At the time the invention was made it would be obvious for a person of ordinary skill in the art to choose a particle size of 50 to 200 micron of Hoskins in the method of Carney and  Reddy.  The rationale to do so would be the motivation provided by the teachings of Hoskins that to do so would predictably provide control to fluid loss and seepage loss (col.5, line 9), which is desirable by Carney (col.3, line 5-10). 
	None of Carney, Reddy and Hoskins teaches removing the particulate solid material before pumping, repumping/recirculating the fluid after removing.
	Pullman teaches cleaning, removing particles from drilling fluid and recycling/recirculating returned drilling mud  is necessary due to environmental concerns, cost, well site water availability , and preventing wear and tear to pumping equipment ([0002]). 
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to remove the particulate solid/dry carrier  material through a vibrational separator before pumping,  repumping/circulating the fluid after removing the solid material as taught by Pullman in the drilling  method of Carney, Reddy and Hoskins.  The rationale to do would have been the motivation provided by the teachings of Pullman for the benefit of reducing environment concerns, cost and preventing wear and tear of pumping equipment ([0002]).
	Regarding claims 2 and  11,  Carney teaches the liquid emulsifier is sprayed onto the powdered carrier while mixing so the emulsifier is adsorbed (col. 9, line 10-20), and the final emulsifier is a dry free-flowing powder (col.9, line 20-30).

Claims 14-15, 18, 20 and  24 stand  rejected under 35 U.S.C. 103 as being unpatentable over Carney as evidenced by Gamage  in view of Reddy, Hoskins and Pullman, and further in view of Patel.
Carney teaches a method comprises agitating an oil and water mixture  to form an water-in-oil emulsion (col. 4,line 5-10) , adding an emulsifier to the  water-in-oil emulsion drilling fluid (col. 2, line 65 - col. 3, line 5); and pumping the drilling fluid into a wellbore  (col.1, line 15-30, col.2, line 10-15, col. 10, line 18-20 and col. 16, line 8-11), wherein the emulsifier is a fatty acid amide emulsifier such as oleyl amide  (col.3, line 15-20 and 32-50),  which  is a known thinner as evidenced by Gamage (col. 1,line 65 and col. 7, line 45-50), and the a fatty acid amide is  a liquid adsorbed on a powdered solid carrier such as silica (col. 3, line 32 ).
Carney exemplifies an emulsion comprising 70 to 81% of an oil phase (i.e., diesel) and 30 to 19 vol. %  of brine phase (Example 11 and Table XI), which meets the claimed amount of oleaginous fluid and non-oleaginous fluid of claim 14, respectively, and  abuts the claimed amount of oleaginous fluid of claim 24.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Carney further exemplified 15 pounds per barrel oil of  emulsifier adsorbed onto powdered carrier (Table XI, last entry), thus about 12 pounds per barrel of the emulsion drilling fluid (i.e., 15X0.81), which is equivalent to up to  4.6 pounds liquid emulsifier per barrel of emulsion drilling fluid  based on 61.6% of powder carrier (col.16, line 45), which meets the claimed amount.   
 Carney does not teaches the instantly claimed silica powder carrying capacity. 
Reddy teaches that porous  precipitated silica can be utilized to absorb liquid chemical additives (col. 3, line  10-15 and 63-65), wherein the silica  can absorb chemical additive solution or pure liquid in amounts from 100 wt.% to 400 wt. % (col. 4, line 1-5 and  claim 14), which is about 45 volume per mass percent to 181 volume per mass percent based on the specific gravity  of amorphous silica of about 2.2, which overlaps with the claimed carrying capacity of 50 to 75 volume per mass percent, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the precipitated silica thus the carrying capacity, of Reddy in the method of Carney since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a silica powdered liquid additive carrier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Neither Carney nor Reddy teaches the instantly claimed particle size of silica. 
Hoskins discloses that a particle size of 50 to 200 micron can provide effective control of both fluid loss and seepage loss of drilling fluids ([0063]), which meets the claimed particle size of claims 14 and 24, and encompasses the claimed particle size of claim 20 thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
At the time the invention was made it would be obvious for a person of ordinary skill in the art to choose a particle size of 50 to 200 micron of Hoskins in the method of Carney and Reddy.  The rationale to do so would be the motivation provided by the teachings of Hoskins that to do so would predictably provide control to fluid loss and seepage loss (col.5, line 9), which is desirable by Carney (col.3, line 5-10). 
None of Carney, Reddy and Hoskins teaches removing the particulate solid material before pumping, repumping/recirculating the fluid after removing, or removing through a vibratory separator.
Pullman teaches cleaning, removing particles from drilling fluid and recycling/recirculating returned drilling mud  is necessary due to environmental concerns, cost, well site water availability , and preventing wear and tear to pumping equipment ([0002]), wherein the particles can be removed by screening through a vibrational ([0049]-[0053]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to remove the particulate solid/dry carrier  material through a vibrational separator before pumping,  repumping/circulating the fluid after removing the solid material as taught by Pullman in the drilling  method of Carney, Reddy and Hoskins.  The rationale to do would have been the motivation provided by the teachings of Pullman for the benefit of reducing environment concerns, cost and preventing wear and tear of pumping equipment ([0002]), and further since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a vibrational separator, a known technique to separate particulate from fluid (Pullman, [0049]-[0053]). See MPEP 2143 (D).
Carney  further teaches the oil can be various hydrocarbon or mixtures of hydrocarbons (col. 9, line 38-42). 
None of Carney, Reddy , Hoskins and Pullman teaches the instantly claimed synthetic oil comprising hydrogenated olefins, unhydrogenated olefins and mixtures.
	Patel teaches that a water-in-oil emulsion drilling fluid comprises synthetic hydrocarbons as continuous phase (col. 5,line 35-39 and col. 8,line 42-50), wherein the synthetic hydrocarbon may be hydrogenated, partially hydrogenated or non-hydrogenated (col. 5, line 60-63), which is non-polluting, substantially non-toxic with improved lubricity and wellbore stability (col. 3, line 35-38 and col. 4, line  20-28).
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the synthetic hydrocarbons  of Patel as the oil phase of the emulsion  drilling fluid of Carney, Reddy, Hoskins and Pullman.  The rationale to do so would have been the motivation provided by the teachings of Patel that to do so would produce a non-polluting, non-toxic drilling fluid with improved lubricity and wellbore stability (col. 3, line 35-38 and col. 4, line  20-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766